DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not describe anything about performing anything “by a predetermined rule”. Also, the specification fails to describe “the controller is further configured to receive a message being different from the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, it is not clear what the phrase “by a first Non-Access Stratum (NAS) message from the base station” modifies – Does it modify the ‘controlling’ function? Or, does it mean that “first duration” is defined by the NAS message? Or, does it mean something else? At lines 7-11, it is not clear how the functions of “not to perform…” and “to repeatedly perform…” are related to the rest of the limitation because the whole clause (lines 5-11) is tangled. For the same reason, the phrase “being different from the first duration by a predetermined rule” needs to be clarified as to what is being modified by the phrase. Further, it is not clear what is being modified by the phrase “by a predetermined rule”. At lines 12-13, it is not clear whether the phrase “to receive a message being different…” means “to receive a message which is 
In claim 2, lines 2-4, it is not clear what is meant by “the message is a second Non-Access Stratum message being different from the first Non-Access Stratum message” – does it mean “the message is a second Non-Access Stratum message, and the second Non-Access Stratum message is different from the first Non-Access Stratum message”, or does it mean something else? Further, it is not clear what the whole added limitation means by adding “or the message is the paging signal”. What exactly is the ‘either this or that’ here? 
Regarding claim 5, there are the same indefiniteness as the ones addressed above for claim 1 because the same radio terminal is recited within the ‘system’ claim. 
In claim 6, lines 7-10, it is not clear exactly what is being controlled by the “control” function because “to control communication…” is vague (maybe the wording should be changed).  At line 11, it seems that “duration” should be changed to “a duration”.  At line 13, it is not clear what is being modified by the phrase “by a predetermined rule”. At lines 14-17, it is not clear whether the phrase “to send a message being different…” means “to send a message which is different…”, or something else. At line 15, it seems that “form” is a typo, and it seems that it should be changed to “from”. 
In claim 7, line 5, it is not clear exactly what is meant by “controlling communication so as to…” – does the radio terminal “control” a certain element within the radio terminal, does it “control” the configuring function itself, does the “control” affect the functions of “not to perform” and “repeatedly perform”, as well, or something else? At lines 5-11, it is not clear how 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite basically the same features recited in the patented claims with some minor variations. Firstly, as an example, comparing the present claim 1 to the patented claim 1, the present claim 1 recites “repeatedly perform the radio measurement and the monitoring during the second duration” whereas the patented claim 1 recites “performs the radio measurement and the monitoring during second duration”. It is noted that the patented claim does not limit the radio measurement and the monitoring to one-time occurrence. Generally, a device can be designed . 
8.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,349,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the application and the patent are directed to a radio terminal, a base station, and a method that has the same technical features including sending and receiving NAS message including duration information, and configuring to perform and not perform radio measurement and monitoring according to the durations. Comparing the present claim 1 to the patented claim 1, for example, the present claim designates the first duration as when the radio measurement .
9.	Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,301,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the application and the patent are directed to a radio terminal, a base station, and a method that has the same technical features including sending and receiving NAS message including duration information, and configuring to perform and not perform radio measurement and monitoring according to the durations. Comparing the present claim 1 to the patented claim 1, for example, the present claim designates the first duration as when the radio measurement and monitoring is not to be performed and the second duration as when the radio measurement and monitoring is to be performed, whereas in the patented claim, the designation of measurement and monitoring in the first and second durations are reversed. When one setup of the function performed in the time durations as recited in the patented claim is known, it would have been obvious for one of ordinary skill in the art at the time of the invention to swap the functions performed in the two different durations for adaptation to different situations.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Suzuki et al. PG Pub. discloses a method of DRX signaling including function of dynamically adjusting the measurement cycle based on channel quality. However, Suzuki fails to teach receiving information related to first duration by a first NAS message from the base station, and not performing radio measurement and monitoring during the first duration and repeatedly performing the measurement and monitoring during second duration. 
The Sirotkin et al. PG Pub. discloses extended DRX cycle for wireless devices. Sirotkin teaches decreasing the frequency of scheduled measurements as an aspect of the invention. 
The Jain et al. patent teaches an extended DRX cycle as a power saving feature as an aspect of the invention. 
The Fernsworth et al. patent discloses wireless device and method that monitors a neighboring cell at a time interval, and if a criterion is satisfied, modifies monitoring of the neighbor cell. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472